Citation Nr: 1129938	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a claimed disability manifested by a hypoglycemic reaction.

2.  Entitlement to service connection for claimed irritable bowel syndrome (IBS).

3.  Entitlement to service connection for claimed colonic polyps.

4.  Entitlement to service connection for a claimed erosive esophagus.

5.  Entitlement to service connection for claimed sleep apnea.  

6.  Entitlement to service connection for a claimed rapid eye movement disorder.  

7.  Entitlement to service connection for a claimed periodic limb movement disorder.  

8.  Entitlement to service connection for the claimed residuals of a left thumb fracture.

9.  Entitlement to service connection for claimed tinnitus.

10.  Entitlement to service connection for a claimed lumbar spine disorder.

11.  Entitlement to service connection for claimed heel spurs.

12.  Entitlement to service connection for a claimed right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant served with the National Guard from June 1986 to March 2008 including during identified periods of active duty for training from August to December 1986 and from August to November 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.

In February 2011, the appellant testified at the RO in a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2011, the appellant submitted additional evidence in support of his claims and waived initial RO consideration of this evidence.

The issues of service connection for a REM sleep disorder, a periodic limb movement disorder, obstructive sleep apnea, a left thumb disorder, a low back condition, a heel disorder and a right knee disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  During the videoconference hearing, prior to the promulgation of a decision by the Board, the appellant expressed his clear intent to withdraw the appeals as to the claims of service connection for hypoglycemic reaction, IBS, colonic polyps, and an erosive esophagus; thus, leaving no question as to an error of fact or law before the Board as to these matters.

2.  The appellant is found to have presented credible lay assertion linking the onset of his tinnitus to instances of excessive and harmful noise exposure during his service as a mechanic with the Air National Guard.

3.  The currently demonstrated tinnitus is shown as likely as not to be due the prolonged exposure to elevated and damaging noise levels incident to his long service as a mechanic in the Air National Guard.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met; the Board has no further jurisdiction in the matter of service connection for hypoglycemic reaction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met; the Board has no further jurisdiction in the matter of service connection for IBS.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met; the Board has no further jurisdiction in the matter of service connection for colonic polyps.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met; the Board has no further jurisdiction in the matter of service connection for an erosive esophagus.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

5.  By extending the benefit of the doubt to the appellant, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all five elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

Given the appellant's expression of intent to withdraw his appeal on the issue of service connection for hypoglycemic reaction, IBS, colonic polyps, and an erosive esophagus, further discussion of the impact of VCAA on these claims is not necessary.

The December 2008 pre-decisional letter provided the appellant with notice of VA's duties to notify and assist him in the development of his other claims consistent with the applicable law and regulations.

In this regard, the letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given notice regarding disability ratings and effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Appellant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.

The appellant was given a VA examination to determine the etiology of his claimed tinnitus.  The examination is competent for the purposes of this adjudication.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

However, the RO has not provided the appellant with VA examinations in connection with his other service connection claims.  The Board finds that neither a VA examination, nor medical nexus opinion is required to decide the merits of these other matters.    

In disability compensation claims, the United States Court of Appeals for Veterans Claims (Court) has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).

Thus, in the absence of evidence linking to claimed conditions to an identified period of inactive or active duty for training, a medical examination or medical nexus opinion is not necessary to make a decision on these claims.  VA's duty to assist is met.  Accordingly, the Board will address the merits of these claims.


Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2011 videoconference hearing, the appellant's intent to withdraw the issues of service connection for hypoglycemic reaction, IBS, colonic polyps, and an erosive esophagus was stated.  

Consequently, there remains no allegation of factual or legal error for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Under the law, active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a). 

In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

In general, to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The February 1996, April 22, 1997, August 17, 1999, and October 20, 2000 hearing conservation examinations indicate the appellant denied having ringing in his ears.  He wore triple flange plugs for his ears and denied having any trouble with his plugs.  

An August 11, 2004 clinical occupational health examination indicates that the appellant was exposed to hazardous noise levels according to OSHA mandates regarding workplace noise exposure.  

At the time of a January 2010 VA examination, the appellant's claims file was reviewed.  The appellant denied exposure to loud noises prior to service, but reported being exposed to loud noises in service while using ear protection.  He denied having occupational noise exposure since service.  

The appellant complained of bilateral tinnitus that he reported having for 10 to 12 years.  The examining audiologist commented that tinnitus was commonly associated with noise induced hearing loss, but might also be secondary to problems not associated with noise exposure.  

Based upon the appellant's subjective complaints and objective audiometric evaluation, the examiner opined that it was not likely that the appellant's tinnitus was due to military noise exposure.  

In February 2011, the appellant testified that he first noticed his tinnitus 12 years into his career.  He was first around loud machines such as bull dozers, graders and dump trucks before changing to aircraft maintenance.  During that time, he was required to wear hearing protection, but still developed ringing in his ears.  He added that he had been constant and ongoing since then.  

Having carefully considered the record, the Board finds that the evidence to be in relative equipoise in showing the current tinnitus as likely as not had its clinical onset following his exposure loud noise during service.

The appellant in this case stated that he noticed ringing in his ears 12 years into his career.  

Although he is competent to report what symptoms he experienced and when they occurred, his statements as to the date of onset are credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.   


ORDER

The appeal of the claim of service connection for hypoglycemic reaction is dismissed.

The appeal of the claim of service connection for IBS is dismissed.

The appeal of the claim of service connection for colonic polyps is dismissed.

The appeal of the claim of service connection for an erosive esophagus is dismissed.

Service connection for tinnitus is granted.


REMAND

A November 1999 letter to the appellant's physician indicates that his sleep disorder was diagnosed on September 1, 1998 and responded very well to treatment.  It was expected that his treatment would be lifelong, but the sleep disorder should have no significant effect on his ability to perform his job as an aircraft mechanic with appropriate medical attention.

In early October 2000, the appellant requested a re-evaluation for his sleep disorder.  He reported beginning to experience sleep symptoms in 1986 after a trip and several days of sleep deprivation when he would fall asleep while driving or sitting at his desk.  He also had difficulty staying awake during meetings.  It had progressed since its onset.  

At the hearing held in February 2011, the appellant testified that, prior to being diagnosed with sleep apnea, he started falling asleep on the job.  He was doing shift work, and his body was having trouble adjusting to the different shifts.  He also experienced related manifestations during his period of service in National Guard.  Once the sleep apnea was diagnosed, the appellant reported being put on a profile that had to be renewed every 2 years.  There was never a change in his duties.

To the extent that the claimed manifestations may have begun or increased in severity due his long service, the Board finds that an examination is necessary to address this matter.  

The appellant reports having current disability due to an injury sustained during a weekend drill when he fractured his left thumb.  He initially did not seek treatment because he believed it was just a sprain, but it was later noted to have been fractured.

An August 22, 2005 private treatment record indicates the appellant had a fractured left thumb that was injured 3 weeks earlier.

Although the exact date of the injury is unclear, the appellant had some type of training from July 19, 2005 to July 21, 2005, from August 16, 2005 to August 19, 2005, and from August 22, 2005 to August 24, 2005.  

Therefore, the appellant should be afforded an examination to determine the nature of the claimed left thumb disability.

The appellant also asserts that his current low back problems, heel spurs, and right knee disorder are as related to his service with the Air National Guard.  

An August 6, 2006 private treatment record and letter indicated that the appellant had no specific trauma to the right knee, but crawled around a lot in connection with his mechanic job.  He was given a diagnosis of traumatic prepetallar bursitis of the right knee that was aggravated by chronic kneeling associated with his job.

An April 10, 2007 private medical record indicates the appellant had an MRI due to complaints of chronic lower back pain and that the results revealed a protruding disc at L5-S1 and mild to moderate degenerative disc disease from L2-S1.  

The appellant complained of left heel pain on September 12, 2007; left heel spurs were diagnosed on March 3, 2008.  

In support of his claim, the appellant submitted an April 2011 letter from a private chiropractor who noted that the appellant's duties involving twisting, bending, and lifting and standing on hard surfaces caused and accelerated his degenerative disc disease, patellar bursitis and heel spurs.

Notably, during the appellant's civilian employment with the Air National Guard, he apparently performed work that was similar to his duty with Air National Guard.   

At the February 2011 hearing, the appellant testified that he felt something pop in his back during a weekend drill and sought treatment from a chiropractor immediately afterwards.  This was the same chiropractor who provided the April 2011 opinion regarding the claimed conditions.  Since the chiropractor stated that he treated the appellant since 2004, these records should be associated with the claims file.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  With the appellant's assistance, the RO should obtain the necessary authorization to obtain any treatment records from the identified private chiropractor that are not currently on file.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

The RO also should notify the appellant that he may submit or identify additional medical evidence or treatment record in support of his claims.

2.  The RO should schedule the appellant for a VA examination to determine the nature and likely etiology of his claimed left thumb, right knee, low back and heel disorders.

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.  

After examining the appellant, as well as reviewing the claims file, the examiner should provide opinions as to whether any current left thumb, right knee, low back or heel disability at least as likely as not is due to an injury or other event of any period of inactive or active duty for training in the Air National Guard.  

The examiner should set forth a complete rationale underlying all conclusions or opinions expressed, to include identifying any supporting specific evidence.

If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered.

3.  The RO also should schedule the appellant for a VA examination to determine the nature and likely etiology of the claimed REM sleep disorder, periodic limb movement disorder and obstructive sleep apnea.  

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.  

After examining the appellant, as well as reviewing the claims file, the examiner should provide opinions as to whether any current disability manifested by an REM sleep disorder, periodic limb movement disorder and obstructive sleep apnea is due to an event or incident of any period of active duty for training.  

The examiner should set forth a complete rationale underlying all conclusions or opinions expressed, to include identifying any supporting specific evidence.

If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered. 

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested development and undertaking any other action or development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the appellant and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


